DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendments were received on 9/29/2021.  Claims 1-20 are pending where claims 1-20 were previously presented.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al [US 2006/0056413 A1] in view of Wang et al [US 6,947,948], Schnelle et al [US 2003/0177443 A1], Lowry et al [US 2010/0095268 A1], and Holenstein et al [US 2010/0114841 A1]
With regard to claim 1, Ikeda teaches a computer-implemented method in a distributed computing environment utilizing a processor and memory for processing transactions in a replicated storage environment, the method comprising: receiving a first object replication message at a secondary data store associated with one or more primary data stores, the first object replication message comprising: (1) an object comprising an object name (see paragraphs [0040], and [0041]; the system can replicate table information from a source to a target/secondary data store utilizing messages that include object name).
Ikeda does not appear to explicitly teach (2) identifiers for one or more parent objects, each parent object identifier comprising a parent object name and a parent object version; determining a full object identifier, the full object identifier including at least the object name, the parent object names, and the parent object versions, wherein the full object identifier supports both independently replicating parent objects and objects at different levels of hierarchy from the one or more primary stores to the 
Wang teaches each parent object identifier comprising a parent object name and a parent object version (see col 3, lines 21-67; the data object records can include row information that can point to a parent object name and parent version number).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the data object loading and replication system of Ikeda by utilizing versions as taught by Wang in order to allow for the system to be able to utilize tables that can reference multiple parent tables and their respective versions thus allowing for greater flexibility and robustness of the system by allowing for different versions of tables to exist to meet various customer demands/desires without having to undergo complete table reconstruction and forcing a one-size-fits-all approach to the various clients that make use of the particular tables.
Ikeda in view of Wang teach (2) identifiers for one or more parent objects (see Wang col 3, lines 21-67; see Ikeda, paragraphs [0040], and [0041]; the system can replicate table information from a source to a target/secondary data store utilizing 
Ikeda in view of Wang do not appear to explicitly teach determining a full object identifier, the full object identifier including at least the object name, the parent object names, and the parent object versions, wherein the full object identifier supports both independently replicating parent objects and objects at different levels of hierarchy from the one or more primary stores to the secondary data store and subsequently accessing live versions of the objects; committing a transaction creating the object corresponding to the full object identifier independently of whether the one or more parent objects exist; accessing the full object identifier including at least the object name, the parent object names, and the parent object versions to determine a live version of the object at the secondary data store; based on accessing the full object identifier, and determining the live version of the object, wherein the live version is determined to be live based on the one or more parent objects from the full object identifier that have been replicated independently to the secondary data store; and communicating the live version of the object. 
Schnelle teaches determining a full object identifier (see paragraph [0202]; the system can utilize the parent identifier and object ID to create a full ID).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the table storage and identification system of Ikeda in view of Wang by utilizing full object identifiers as part of the super column for the multi-typed, multi- that concatenate the parent table IDs with the current table ID as taught by Schnelle in order to uniquely allow the system to be identify the table/object 
Ikeda in view of Wang and Schnelle teach the full object identifier including at least the object name, the parent object names, and the parent object versions (see Schnelle, paragraph [0202]; see Wang col 3, lines 21-67; see Ikeda, paragraphs [0040], and [0041]; the system can make use of a full object identifier that can concatenate various information together including target/parent table name and also be able to concatenate other fields such as version number for the target/parent table).
Ikeda in view of Wang and Schnelle do not appear to explicitly teach wherein the full object identifier supports both independently replicating parent objects and objects at different levels of hierarchy from the one or more primary stores to the secondary data store and subsequently accessing live versions of the objects; committing a transaction creating the object corresponding to the full object identifier independently of whether the one or more parent objects exist; accessing the full object identifier including at least the object name, the parent object names, and the parent object versions to determine a live version of the object at the secondary data store; based on accessing the full object identifier, and determining the live version of the object, wherein the live version is determined to be live based on the one or more parent objects from the full object identifier that have been replicated independently to the secondary data store; and communicating the live version of the object. 
Holenstein teaches committing a transaction creating the object corresponding to the full object identifier independently of whether the one or more parent objects exist (see paragraph [0209]; the system allows for consistency checking associated with referential integrity to be turned off so that the loading/replication of data can occur regardless of whether the parent exists).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the database change replication system of Ikeda in view of Wang and Schnelle by means to turn off consistency checking during replication/loading as taught by Holenstein in order to allow data processing operations to proceed immediately and optimistically hope for little to no violations that can be detected and corrected at a later time that will minimally impact client users.
Ikeda in view of Wang, Schnelle, and Holenstein do not appear to explicitly teach wherein the full object identifier supports both independently replicating parent objects and objects at different levels of hierarchy from the one or more primary stores to the secondary data store and subsequently accessing live versions of the objects; accessing the full object identifier including at least the object name, the parent object names, and the parent object versions to determine a live version of the object at the secondary data store; based on accessing the full object identifier, and determining the live version of the object, wherein the live version is determined to be live based on the one or more parent objects from the full object identifier that have been replicated independently to the secondary data store; and communicating the live version of the object. 
Lowry teaches wherein the full object identifier supports both independently replicating parent objects and objects at different levels of hierarchy (see paragraph [0080]; the system can recognize which objects are parents and children of a current object and still be able to load the objects in any order).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the database change replication system of Ikeda in view of Wang, Schnelle, and Holenstein by means to be able to load the objects in any order as taught by Lowry in order to allow the system to be able to load data when it is sent or requested without having to entirely lock the systems down and wait for all data to be loaded thus allowing the system to be responsive to user requests and being able to load data without waiting for any dependencies to arrive first.
Ikeda in view of Wang, Schnelle, Holenstein, and Lowry teach wherein the full object identifier supports both independently replicating parent objects and objects at different levels of hierarchy from the one or more primary stores to the secondary data store and subsequently accessing live versions of the objects (see Lowry, paragraph [0080]; see Holenstein, paragraphs [0203] and [0209]; the system can allow for independent replication of parent objects).
Ikeda in view of Wang, Schnelle, Holenstein, and Lowry do not appear to explicitly teach accessing the full object identifier including at least the object name, the parent object names, and the parent object versions to determine a live version of the object at the secondary data store; based on accessing the full object identifier, and determining the live version of the object, wherein the live version is determined to be live based on the one or more parent objects from the full object identifier that have 
Richard teaches determine a live version of the object at the secondary data store (see paragraphs [0009] and [0010]; the system determines the live version of the object as being the most up-to-date version of the object).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the object querying and retrieving system of Ikeda in view of Wang, Schnelle, Holenstein, and Lowry by managing the various versions of the objects so that the most up-to-date or live version can be determined as taught by Richard in order to help reduce storage space by freeing up older and no longer relevant versions of objects and/or object parents while also being able to determine the live or up-to-date version to send to the user so that user requests for data will return the most relevant and accurate data versus older and outdated data
Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach accessing the full object identifier including at least the object name, the parent object names, and the parent object versions to determine a live version of the object at the secondary data store; based on accessing the full object identifier, and determining the live version of the object, wherein the live version is determined to be live based on the one or more parent objects from the full object identifier that have been replicated independently to the secondary data store; and communicating the live version of the object (see Richard, paragraphs [0009] and [0010]; Lowry, paragraph [0080]; see Holenstein, paragraphs [0203] and [0209]; see Ikeda, paragraphs [0040] and [0041]; the system can utilize the full object identifier to help maintain the storage system by 

With regard to claim 2, Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach wherein a version of the object is determined to be a live version of the object based on at least the following criteria being satisfied: the version of the object exists at the secondary data store; for each parent object of the one or more parent objects, a version of the parent object corresponding to the parent object version exists at the secondary data store; and the version of the object is a most recent version of the object at the secondary data store that satisfies the first two criteria (see Holenstein, paragraphs [0203] and [0209]; Ikeda, paragraphs [0040], and [0041]; Lowry, paragraph [0080]; see Wang, col 3, lines 21-51 and col 5, lines 10-40; the system allows for the user to query loaded data that includes utilizing particular versioned objects where a live version of the object is determined when it exists in the database system, the respective parents and their respective versions exist as well as the ability to point to the most recent version too).

With regard to claim 3, Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach determining that one or more versions of the object at the secondary data 

With regard to claim 4, Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach wherein the full object identifier is included in the object replication message (see Schnelle, paragraph [0202]; see Wang col 3, lines 21-67; see Ikeda, paragraphs [0040], and [0041]; the system can make use of a full object identifier that can concatenate various information together including target/parent table name and also be able to concatenate other fields such as version number for the target/parent table where the full identification information can be included in the replication message).

With regard to claim 5, Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach wherein the full object identifier comprises identifiers of all parent objects of the object (see Schnelle, paragraph [0202]; see Wang col 3, lines 21-67; see Ikeda, paragraphs [0040], and [0041]; the system can make use of a full object identifier that can concatenate various information together including all the target/parent table names).

With regard to claim 6, Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach wherein each of the one or more parent objects is a container object and 

With regard to claim 7, Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach wherein committing the transaction creating the object corresponding to the full object identifier independently of whether the one or more parent objects exist is performed at the secondary data store associated with the one or more primary data stores storing the one or more parent objects (see Holenstein, paragraph [0193] and [0194]; the system allows for the data to be loaded/committed where parents are also stored or in the process of being stored).

With regard to claim 8, Ikeda in view of Wang, Schnelle, Holenstein, Lowry, and Richard teach wherein the step of determining a live version is performed in response to a failover operation (see Holenstein, paragraph [0070]; see Wang, col 5, lines 24-39; a most recent version of particular objects can be determined even when recovering from a failover).

With regard to claims 9 and 15, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claims 10-14 and 16-20, these claims are substantially similar to claims 2-6 and are rejected for similar reasons as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,242,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar subject matter as discussed below.

#
Limitation
‘026 Limitation
‘026 #
1
A computer-implemented method in a distributed computing environment utilizing a processor and memory for processing transactions in a 


1
receiving a first object replication message at a secondary data store associated with one or more primary data stores, the first object replication message comprising: (1) an object comprising an object name; and (2) identifiers for one or more parent objects, each parent object identifier comprising a parent object name and a parent object version;
a designated message of the plurality of messages comprising an object replication message including an object name of an object, and identifiers for one or more parent objects of the object, each parent object identifier comprising a parent object name and a parent object version;
15
1
Determining a full object identifier, the full object identifier including at least the object name, the parent object names, and the parent object versions
determining a full object identifier of the object from the object replication message based on the object name, the parent object name for each parent object identifier, and the parent object version for each parent object identifier, the full object identifier identifying the object and each of the one or more parent objects;
15

Committing a transaction creating the object corresponding to the full object identifier independently of whether the one or more parent objects exist; and determining a live version of the object. 
using the plurality of messages to cause the distributed transaction to be committed at the secondary data store, wherein the object corresponding to the determined full object identifier is created independently of whether the one or more parent objects exist at the secondary data store.
15


With regard to claims 2-6, these claims are substantially similar to claims 16-20 of the ‘026 patent and are mapped/rejected accordingly.  With regards to the live version determination, claim 16 indicates that a live version is a version that exists at the secondary data store and thus the committing of a transaction to create the object would also determine the live version since the transaction that created the object was committed.
The other independent claims and respective dependent claims are substantially similar and are rejected for similar reasons as discussed above.


Claim 1, 9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, and 20 of U.S. Patent No. 9,098,470. Although the claims at issue are not identical, they are not patentably distinct from each the claims are drawn to substantially similar subject matter as discussed below.
#
Limitation
‘470 Limitation
‘470 #
1
A computer-implemented method in a distributed computing environment utilizing a processor and memory for processing transactions in a replicated storage environment, the method comprising:
A computer-implemented method for replicating hierarchical data structures, the method comprising:
1
1
receiving a first object replication message at a secondary data store associated with one or more primary data stores, the first object replication message comprising: (1) an object comprising an object name; and (2) identifiers for one or more parent objects, each parent object identifier comprising a parent object name and a parent object version;
receiving, at a secondary data store, a first message from a first primary data store, the first message indicating that a transaction pertaining to a data object requires a version of a parent data object of the data object,
1
1
Determining a full object identifier, the full object identifier including at least the object name, the parent 


1
Committing a transaction creating the object corresponding to the full object identifier independently of whether the one or more parent objects exist; and determining a live version of the object. 
committing the transaction at the secondary data store based on the version of the parent data object being created by the processing of the second message;
1


With regard to the independently limitation, the system still commits the transaction even when the parent object exists or does not exist; however, the system performs some backend processing when the parent object does not exist.

Examiner Comments
The Examiner reviewed the applicant’s specification and noticed that paragraph [0039] describes some additional benefits of the full identifier that, if incorporated, would appear to provide a level of detail to advance prosecution over the teachings of the cited prior art references.  In particular the details of determining a consistent view based on a failover and how newer versions of an object would not be considered live since a parent in the hierarchy doesn’t exist and can garbage collect/clean-up the newer objects.  In other words, tying the limitations of determining the live version to present to a user and performing GC operations based on the failover, could help differentiate the claims from the prior art references.

Response to Arguments
Applicant’s arguments (see the first paragraph on page 12 through the last paragraph on page 16) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lowry and Richard.  The applicant amended the claims to incorporate a fraction of the claim limitations from previously allowable claim 15; however, upon further search new references were found that, when combined, would appear to teach or fairly suggest the claim limitations as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/10/2022